Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 04/30/2018. It is noted, however, that applicant has not filed a certified copy of the GB 1807026.8 application as required by 37 CFR 1.55. See MPEP 215.01.

Specification
The abstract of the disclosure is objected to because it exceeds allowed 150 words limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Publication no. 20040256474).

For Claim 1, Park teaches: A system for controlling a robotic device in an indoor environment, comprising: a receiving unit of a robotic device configured to wirelessly receive ([0028], disclosing a mobile sensor i.e. mobile robot. Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22), from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal ([0028-0030], disclosing mobile sensor is connected through a home network. PLC gateway constructs the home network. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal); 
a demodulator of the robotic device configured to demodulate the modulated electromagnetic signal and extract one or more data signals from the demodulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a transmitting/receiving part, it demodulates the received signal to extract the data signal); 
a processor configured to generate control data based on the one or more data signals (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data signal from 30 is processed in controller.[0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24); and 
a control unit configured to control one or more actuators of a robotic device based on the control data ([0033], disclosing controller 24 controls driver 20, 24 Figure 3 showing controller gets data from wireless receiving part. Therefore command to driver 20 is based on the received data) and 

 one or more data signals with a frequency greater than the frequency of the alternating current signal ([0032], disclosing wireless LAN for wireless communication). WLAN operates at 2.4GHz which is greater than AC current signal frequency).

For Claim2, Park teaches: A system according to claim 1, wherein the mains power line is positioned within at least one of a wall, a ceiling and a floor (mains power line is a power line running in the house, the outlets of the power line are on walls).

For Claim 3, Park teaches: A system according to claim 1, wherein the mains power line carries one or more from the list consisting of: a frequency modulated alternating current signal; an amplitude modulated alternating current signal; a phase modulated alternating current signal; a polarisation modulated alternating current signal; and a digitally modulated alternating current signal ([0030], disclosing PLC network transmits text and picture over power main. Text and picture signal is a digitally modulated AC current signal).


For Claim 4, Park teaches: A system according to claim 1, wherein the one or more data signals comprise data indicating a position of the receiving unit relative to one or more walls comprising one or more mains power lines (Figure 5 S14 showing mobile sensing unit transmitting position information to control server. Figure 4 and [0041-0046], disclosing control server estimates indoor environment).

For Claim 9, Park teaches: A system according to claim 1, 

Park further teaches: wherein the control unit is configured to control the one or more actuators of the robotic device in response to the modulated electromagnetic signal in real time (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data signal from 30 is processed in controller. [0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. Therefore Control unit controls the robotic device in response to modulated electromagnetic signal received in real time).

For Claim 10, Park teaches: An entertainment system adapted to control a robotic device in an indoor environment, comprising: a processor configured to generate control data for controlling one or more actuators of a robotic device ([0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0028], disclosing a mobile sensor i.e. mobile robot); and
 	a modulator configured to modulate an alternating current signal of a mains power line using the generated control data to create a modulated alternating current signal ([0028-0030], disclosing mobile sensor is connected through a home network. PLC gateway constructs the home network. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal. Control server is connected to wireless access point to communicate with transmitting/receiving part of mobile sensor. Therefore the signal for mobile sensor is modulated with alternating current signal and routed to wireless access point), thereby causing the mains power line to leak a modulated electromagnetic signal comprising the control data that is wirelessly detectable by a controlled robotic device ([0029-0030], disclosing mobile sensor 20 has wireless transmitting/receiving part 22 and that is coupled with wireless access point 52. The modulated electromagnetic signal is leaked through wireless access point and detected by transmitting/receiving part of mobile sensor); 

wherein the modulated alternating current signal comprises: an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0020], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and 
one or more data signals with a frequency greater than the frequency of the alternating current ([0032], disclosing wireless LAN for wireless communication. WLAN operates at 2.4GHz which is greater than AC current signal frequency).

For Claim 11, Park teaches: A method of controlling a robotic device in an indoor environment, comprising: wirelessly receiving([0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0028], disclosing a mobile sensor i.e. mobile robot), 
from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal ( [0028-0030], disclosing mobile sensor is connected through a home network. PLC gateway constructs the home network. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal. Control server is connected to wireless access point to communicate with transmitting/receiving part of mobile sensor. Therefore the signal for mobile sensor is modulated with alternating current signal and routed to wireless access point); 
demodulating the modulated electromagnetic signal; extracting one or more data signals from the demodulated electromagnetic signal ((Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a transmitting/receiving part, it demodulates the received signal to extract the data signal); 
generating control data based on the one or more data signals; and controlling one or more actuators of a robotic device based on the control data (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data signal from 30 is processed in controller.[0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24); 
wherein the modulated alternating current signal comprises: an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0020], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and 
one or more data signals with a frequency greater than the frequency of the alternating current signal.

For Claim 12, Park teaches: A method according to claim 11, wherein the one or more data signals comprise data indicating a position of one or more walls of the indoor environment ((Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor. [0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls. Hence position of walls is recognized).

For Claim 14,  Park teaches: A non-transitory, computer-readable storage medium containing computer software which, when executed by a computer, causes the computer to carry out actions, comprising: wirelessly receiving (Figure 3 showing mobile sensor to have a controller 24 and wireless transmitting/receiving part 22. Device has sensors, recognizers and a driver therefore it contains software to process information from sensors, recognizers and wireless TX/RX part), from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal ([0028-0030], disclosing mobile sensor is connected through a home network. PLC gateway constructs the home network. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal);
demodulating the modulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a transmitting/receiving part, it demodulates the received signal to extract the data signal); 
extracting one or more data signals from the demodulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a transmitting/receiving part, it demodulates the received signal to extract the data signal); 
generating control data based on the one or more data signals ([0033], disclosing controller 24 controls driver 20, 24 Figure 3 showing controller gets data from wireless receiving part. Therefore command to driver 20 is based on the received data); and 
controlling one or more actuators of a robotic device based on the control data ([0033], disclosing controller 24 controls driver 20, 24 Figure 3 showing controller gets data from wireless receiving part. Therefore command to driver 20 is based on the received data. Driver 20 is the actuator);
 wherein the modulated alternating current signal comprises: 
an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0030], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and 
one or more data signals with a frequency greater than the frequency of the alternating current signal ([0032], disclosing wireless LAN for wireless communication). WLAN operates at 2.4GHz which is greater than AC current signal frequency).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication no. 20040256474.

For Claim5, Park teaches: A system according to claim 1, 
Park does not teach: wherein the processor is configured to “store the control data in association with data indicating a position of the receiving unit at the time when the modulated electromagnetic signal is received”.
However control server collects location data of mobile sensor and estimates indoor environment using real time estimate algorithm( Figure 4 and [0041-0046], disclosing indoor environment is estimated based on position information of mobile sensor by using real time estimate algorithm. As it estimating the environment is storing the indicated position at the time when the signal is received). Furthermore mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to configure mobile sensor to store data associated with position to independently estimate the environment it is being operated at. This will provide mobile sensor ability to spend less time and processing power to navigate in the environment.

For Claim 6, modified Park teaches: A system according to claim 5, 
Park does not teach: wherein the processor is configured to generate a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was received, to store the generated map, and to control the one or more actuators of the robotic device in accordance with the generated map, wherein the map includes one or more walls for the indoor environment.
The mobile sensor of Park does not generate map of the indoor environment, however the control server generates a map of indoor environment based on  location information received from mobile sensor (Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor). Furthermore mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify Park to have wherein the processor is configured to generate a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was received, to store the generated map, and to control the one or more actuators of the robotic device in accordance with the generated map, wherein the map includes one or more walls for the indoor environment as taught by Park. This will enable mobile sensor to navigate faster in the environment without the expanse of communication time spent between control server and mobile sensor.

For Claim 7, Modified Park teaches: A system according to claim 6,
Park does not teach: wherein the map for the indoor environment includes one or more additional walls representing virtual walls.
However Park teaches of imaginary lines to estimate the indoor environment (Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor). Furthermore mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to superimpose virtual walls to inhibit mobile sensor to operate in a region that is harmful or unnecessary for data collection of mobile sensor.


For Claim 8, Modified Park teaches:  A system according to claim 7, 
Park does not teach: wherein a position of a virtual wall is determined based on a “position of the one or more walls of the indoor environment”.
Park teaches that mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to position a virtual wall based on position of one or more walls in the environment to define safe operating boundary of mobile sensor. Doing so will introduce a safety buffer for mobile sensor to operate near and around the obstacles i.e. walls. 

For Claim 13, Park teaches: A method according to claim 11, 
Park further teaches: further comprising: storing the control data in association with data indicating a position of a robotic device at the time when the modulated electromagnetic signal was received ( Figure4 and [0041-0046], disclosing indoor environment is estimated based on position information of mobile sensor by using real time estimate algorithm. As it estimating the environment is storing the indicated position at the time when the signal is received); generating a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was received (Figure4 and [0041-0046], disclosing indoor environment is estimated based on position information of mobile sensor by using real time estimate algorithm. As it estimating the environment is storing the indicated position at the time when the signal is received); 

Park does not explicitly disclose: and controlling the one or more actuators of the robotic device in accordance with the generated map.
However, Park does disclose collecting information of entire environment and if data is not enough for a particular section, the mobile sensor is commanded to move into the region with missing information (Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor, and commands mobile sensor to move towards the environment to further sense environment). Mobile sensor detects obstacles and copes with them ([0040], disclosing mobile sensor detects and copes with detected obstacle). Park also estimates map of the environment based on position recognized by mobile sensor and other information([0014], disclosing map is based on information on position recognized by position recognizer and information on the indoor environments received from mobile sensor).
Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to control mobile sensor based on generated map. Doing so will enable mobile sensor to operate efficiently and independently throughout indoor environment. A saved map will free up processing time and hardware that is otherwise required to continuously detect obstacles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARSLAN AZHAR/               Examiner, Art Unit 3664                                                                                                                                                                                         
/ADAM R MOTT/               Primary Examiner, Art Unit 3669